Mr. JUSTICE CRAVEN, concurring in part and dissenting in part: I agree with the opinion of the court insofar as it relates to the count for the hospital and funeral expenses. I disagree with that portion of the opinion relating to the dismissal of the wrongful death count. There was undue delay in causing summons to issue. The record clearly indicates that the defendant had knowledge of the claim. I fail to see how the defendant was in any way prejudiced by the delay. Upon finding that there was undue delay, it does not follow that a severe sanction of dismissal must be imposed upon the plaintiff. It is unfortunate that the majority opinion does not address the overriding consideration—whether or not “substantial justice” is being done between the litigants and whether it is reasonable under the circumstances to compel the defendant to go to trial. (See People ex rel. Reid v. Adkins (1971), 48 Ill. 2d 402, 270 N.E.2d 841.) Also, in the recent case of Sickler v. National Dairy Products Corp. (1977), 67 Ill. 2d 229, 367 N.E.2d 674, on a similar question of timely procedure and dismissal, our supreme court again referred to the substantial justice test alluded to in Adkins, and, in Sickler, determined that there was no substantial justice being done in dismissing the action. I am not persuaded from my review of this record that it is unreasonable under the circumstances to compel the defendant to go to trial on the merits. I would so order.